Title: General Orders, 14 May 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday May 14. 1782
                            Parole
                            C. Signs
                        
                        The pay Masters of the several regiments will apply to the assistant Clothier General for Shirts and Hatts.
                            As there is not at present a full Supply of Hatts for the Army, two regiments in the Massachusetts Line and one in the
                            Connecticut must remain unsupplied untill Hatts can be procured: which will be as soon as possible—The Commandants of
                            regiments are to determine by Lott or consent what regiments shall receive the Hatts in store—The regiments of the
                            Massachusetts Line which have lately received shirts and Hatts from their state Clothier are not to be considered in the
                            present distribution.
                        As there may be some little difference in the Size of Hatts the several regiments which are fortunate will
                            cast Lotts who shall have their first choice—It is expected the Commanding Officers of the Corps which shall be completed
                            with Hatts will be extremely attentive to give them a Military and Uniform appearance by cutting, cocking or adding such
                            other decorations as they think proper—The Clothier will use his utmost efforts to obtain Hatts or caps for the three
                            Regiments which cannot be furnished from the Stock now on hand.
                        Previous to every inspection, the Clothier General or his Assistant will furnish the inspector with an
                            abstract of the cloathing which has been issued to each regiment since the last inspection: that by comparing these
                            accounts with the Company Book and the Articles actually in possession of the soldier, the oeconomy of the regiment may be
                            evinced; and all kinds of negligence or irregularity be prevented.
                        The Clothier is if practicable to obtain worsted shoulder Knotts for the Non-commissioned Officers—The
                            serjeants are to be distinguished by one on each shoulder, and the Corporals by one on the right. In the mean time it is
                            proposed that a piece of white Cloth should be substituted by way of distinction.
                        Major Bailies is appointed an Extra Aid de Camp to the Comdr in Chief, and is to be respected accordingly.

                    